DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not found persuasive for the following reasons. 
Applicant argues, at page 10 of the reply, that Iyer doesn’t teach “determining, by a computing system, whether a social media communication is actionable for an entity or a brand via a machine learning algorithm” as recited in the independent claims. More specifically, Applicant states:
Per the above, Iyer et al. can identify groups of social media messages, classify messaging threads into categories or buckets, and use a machine learning algorithm. However, Iyer et al. does not make a determination as to whether a social media communication is actionable for an entity or a brand, as claimed. Page 12 of the reply.

That is, Applicant disagrees with Examiner that Iyer’s message classification is a determination of whether a communication is “actionable”. As noted by Applicant in the reply (page 12), the specification sets forth a definition of the term “actionable” in paragraph 21, stating “As used herein, "actionable" communications refer to those where the interested individual has an intent to engage with the entity or brand. Actionable communications may include, but are not limited to, technical support issues, inquiries about a product release date, grievances, incidents, suggestions to improve service, critiques of company policies, etc.”  
Iyer’s message classification system identifies (i.e. determines) a category for a message and organizes (i.e. classifies) the message accordingly. Iyer at paragraph 49 and 50. “For example, if the message classification system 110 identifies social media messages in which a first user 102a asks a question to the entity about a product feature, the message classification system can organize social media messages relating to the question into a messaging thread.” Iyer at paragraph 49. A message where a user asks a question is a message where the user has an intent to engage with the entity and, therefore, is an “actionable” message determination as recited in the claims. Iyer’s message classification 
Applicant further argues, at page 12 of the reply, that Iyer doesn’t teach “classifying the social media communication, by the computing system, as actionable or noise” as recited in the independent claims. More specifically, Applicant states:
Applicant respectfully submits that Iyer et al. does not classify messages as actionable or noise. Rather, Iyer et al. merely classifies messages as "questions and answers, complaints, opinion/feedback, positive reviews, FAQs, technical problems, account questions, public relations, product issues, help desk, etc." Multiple categories can be actionable and multiple other categories may not be in some embodiments. Per the above, rather than making a determination as to whether a message is actionable or noise, the message classification system removes "unrelated or irrelevant messages" from the thread. Page 13 of the reply.

As discussed above, classifying messages into relevant categories, such as questions and answers, and irrelevant categories is classification of communications as actionable or noise because the relevant categories indicate an intent by the user to engage with the entity/brand is a particular manner and the irrelevant message do not indicate an intent by the user to engage with the entity/brand the particular manner. It appears to Examiner that Applicant reads the recited limitations regarding “determining” and “classifying” communications as actionable or noise as requiring a particular categorization, or grouping, of communications, such exactly two categories, with one category being “actionable” communications and the other being “noise” communications. However, this reading is not required by the current claims language. If Applicant intends for the claims to be read as requiring a particular categorization further than what is currently recited, then the claims should be amended to require such a reading.
 Applicant further argues, at page 14, that Iyer doesn’t teach “when the social media communication was incorrectly classified as noise, changing the classification, by the computing system, 
Applicant further argues, at page 14 of the reply, that the maching learning algorithm isn’t disclosed as being a local model. Iyer teaches that the message classification system 110 uses machine learning (Iyer at paragraph 34) and a representative 114 uses a representative device 112 (Iyer at paragraph 47; FIG. 1). This representative device 112 implements the message classification system. Iyer at paragraph 168; FIG. 9. That is, the representative device 112 comprises the machine learning model of message classification system 110 and, therefore the machine learning model is local to the representative. Iyer further teaches having local models, stating “program modules may be located in both local and remote memory storage devices” (Iyer at paragraph 165), wherein such program modules implement the classification system, including the machine learning model (See Iyer at paragraphs 163-164). Therefore, Iyer teaches the machine learning model being a local model.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, 11, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyer et al., U.S. Patent Application Publication No. 2016/0196561 (hereinafter Iyer). 
Regarding claim 1, Iyer teaches computer-implemented method for implementing a smart ticketing application, comprising: 
determining, by a computing system, whether a social media communication is actionable for an entity or a brand via a machine learning algorithm [The message classification system classifies social media messages for an entity into categories (Paragraphs 27, 69) using machine learning. Paragraph 34]; 
classifying the social media communication, by the computing system, as actionable or noise [The message classification system classifies social media messages for an entity into categories, including categories that are relevant to a representative (i.e. actionable) and those that aren’t relevant to the representative (i.e. noise). Paragraph 50-51 and 68-69]; 
when the social media communication is incorrectly classified as actionable or noise: 
receiving, by the computing system, an indication from a user associated with the entity or brand that the classification is incorrect [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification if it is considered incorrect. Paragraphs 74-75], 
when the social media communication was incorrectly classified as actionable, changing the classification, by the computing system, to noise [After the message/thread is classified/categorized, a representative manually edits, changes, or removes the tag/classification (Paragraphs 74-75; see also paragraph 34), which includes changing classification from an relevant category (i.e. actionable) to an irrelevant category (i.e. noise).], and 
[After the message/thread is classified/categorized, a representative manually edits, changes, or removes the tag/classification (Paragraphs 74-75; see also paragraph 34), which includes changing classification from an irrelevant category (i.e. noise) to a relevant category (i.e. actionable)].

Regarding claim 2, Iyer teaches the computer-implemented method of claim 1, wherein actionable social media communications comprise technical support issues, inquiries about a product release date, grievances, incidents, and suggestions to improve service [Message categories include technical problems, questions and answers (inquiries about a product release date – see FIG. 3b), complaints, product issues, and feedback. Paragraphs 50 and 69].

Regarding claims 4 and 12, taking claim 4 as exemplary, Iyer teaches the computer-implemented method of claim 1, further comprising: updating a local model for the entity or brand, by the computing system, based on the correct classification [A machine learning algorithm/model learns (i.e. is updated) based on a representative’s reclassifying of the message. Paragraph 34. The machine learning model, implemented by the message classification system 110, is local to the representative. Paragraphs 47 and 50; FIG. 1].

Regarding claim 8, Iyer teaches the computer-implemented method of claim 1, further comprising: displaying social media communications that are classified as actionable and noise to the user [The social media message are classified and displayed to a representative (i.e. user). Paragraph 139; FIG. 3b].

Regarding claim 9, Iyer teaches the computer-implemented method of claim 8, further comprising: providing an interface that allows the user to indicate that social media communications classified as actionable are noise, and to indicate that social media communications classified as noise are actionable [The messaging thread classifier prompts the representatives to select form a suggesting category and provides the ability to modify/change the classification. Paragraph 105. Therefore, an interface is provided to the representative (user)].

Regarding claim 11, Iyer teaches a computer-implemented method for providing a smart ticketing application, comprising: 
determining, by a computing system, whether a social media communication is actionable for an entity or a brand via a machine learning algorithm [The message classification system classifies social media messages for an entity into categories (Paragraphs 27, 69) using machine learning. Paragraph 34]; 
classifying the social media communication, by the computing system, as actionable or noise [The message classification system classifies social media messages for an entity into categories, including categories that are relevant to a representative (i.e. actionable) and those that aren’t relevant to the representative (i.e. noise). Paragraph 50-51 and 68-69]; and 
when the social media communication is incorrectly classified as actionable or noise: 
receiving, by the computing system, an indication from a user associated with the entity or brand that the classification is incorrect [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification Paragraphs 74-75], 
when the social media communication was incorrectly classified as actionable, changing the classification, by the computing system, to noise [After the message/thread is classified/categorized, a representative manually edits, changes, or removes the tag/classification (Paragraphs 74-75; see also paragraph 34), which includes changing classification from an relevant category (i.e. actionable) to an irrelevant category (i.e. noise)], and 
when the social media communication was incorrectly classified as noise, changing the classification, by the computing system, to actionable [After the message/thread is classified/categorized, a representative manually edits, changes, or removes the tag/classification (Paragraphs 74-75; see also paragraph 34), which includes changing classification from an irrelevant category (i.e. noise) to a relevant category (i.e. actionable)], wherein 
the smart ticketing action is configured to: 
[The social media message are classified and displayed to a representative (i.e. user). Paragraph 139; FIG. 3b], and 
provide an interface that allows the user to indicate that social media communications classified as actionable are noise, and to indicate that social media communications classified as noise are actionable [The messaging thread classifier prompts the representatives to select form a suggested categories and provides the ability to modify/change the classification. Paragraph 105. Therefore, an interface is provided to the representative (user)].
	
Regarding claim 17, Iyer teaches a computer-implemented method for providing a smart ticketing application, comprising: 
determining, by a computing system, whether a social media communication is actionable for an entity or a brand via a machine learning algorithm [The message classification system classifies social media messages for an entity into categories (Paragraphs 27, 69) using machine learning. Paragraph 34]; 
classifying the social media communication, by the computing system, as actionable or noise [The message classification system classifies social media messages for an entity into categories (Paragraph 50 and 69]; 
generating, by the computing system, a ticket in a smart ticketing application that indicates that the social media communication is classified as actionable or noise [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification Paragraphs 74-75]; 
receiving, by the computing system, an indication from the smart ticketing application that the social media communication is incorrectly classified as actionable or noise [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification Paragraphs 74-75]; 
changing the classification, by the computing system, to a correct classification [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification. Paragraphs 74-75]; and 
[A machine learning algorithm/model learns (i.e. is updated) based on a representative’s reclassifying of the message. Paragraph 34. The machine learning model, implemented by the message classification system 110, is local to the representative. Paragraphs 47, 50, 165, and 168; FIGS. 1 and 9].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Dhanaraj and Karthikeyani, “A Study on E-mail Image Spam Filtering Techniques” (hereinafter Dhanaraj).

Regarding claim 3, Iyer teaches the computer-implemented method of claim 1, wherein non-actionable ("noise") social media communications comprise suggestions to other users [The classifications include feedback (i.e. suggestions to other users), which are non-actionable for representatives handling other classifications. See paragraph 69]. Iyer doesn’t teach that the non-actionable ("noise") social media communications comprises promotions, coupons, offers, marketing campaigns, affiliate marketing, and statements that a user is attending an event. In the same field of [Spam messages include promotions, discounts (i.e. coupons), advertisements (i.e. marketing), and political spam (statement that user is attending an event). Dhanaraj at Section II(B)]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s classification so that the classification categories included a category or categories for communications comprising promotions, coupons, offers, marketing campaigns, affiliate marketing, and statements that a user is attending an event as taught by Dhanaraj because it would save representatives time by classifying separately irrelevant messages.


Claims 5-6, 10, 13-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Weinberger et al., U.S. Patent No. 8,108,323 (hereinafter Weinberger).

Regarding claims 5, 13, and 18, taking claim 5 as exemplary, Iyer teaches the computer-implemented method of claim 4. Iyer doesn’t teach that the updating of the local model comprises updating local model weights, updating a local model threshold, or both. In the same field of classifying messages, Weinberger teaches a local message classifier model wherein updating of the local model comprises updating local model weights, updating a local model threshold, or both [A local classifier classifies messages. Weinberger at column 11, 8-12; column 13, lines 39-43. The local classifier is modified/updated by updating local model weights. Weinberger at column 3, lines 50-54; column 13, lines 52-58; column 15, lines 55-58]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s local model updating to comprise updating local model weights, updating a local model threshold, or both, as taught by Weinberger because doing so would make enable the local classifier learn from the user feedback [Weinberger at column 3, lines 31-65], thereby increasing classification accuracy.

Regarding claims 6, 14, and 19, taking claim 6 as exemplary, Iyer, as modified, teaches the computer-implemented method of claim 5, further comprising: updating the local model weights, updating the local model threshold, or both, by the computing system, a predetermined number of times or until the predicted classification is correct [The local classifier, including weights, is repeatedly updated based on user feedback correcting the classification prediction. Weinberger at column 13, lines 52-58; column 14, lines 55-64; column 15, lines 16-58. Therefore, the local classifier, include its weights, is updated unit the predicted classification is correct.].

Regarding claims 10, 16, and 20, taking claim 10 as exemplary, Iyer teaches the computer-implemented method of claim 1. Iyer doesn’t teach performing updates to the local model asynchronously, by the computing system, wherein equations of the local model are implemented directly in local model code rather than in a package, thereby reducing an amount of memory required for the local model. In the same field of classifying messages, Weinberger teaches performing updates to the local model synchronously, by the computing system, wherein equations of the local model are implemented directly in local model code rather than in a package, thereby reducing an amount of memory required for the local model [A local classifier is part of a distributed filter and therefore updates to the local model are asynchronous to the other models in the distributed filter. See Weinberger at column 13, lines 5-28; FIG. 4. Al comoponents in the system are implemented in software (i.e. code) and, therefore, the local cmode is implemented in software (i.e. code). Weinberger column 2, lines 23-26]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s classification to include performing updates to the local model asynchronously, by the computing system, wherein equations of the local model are implemented directly in local model code rather than in a package, thereby reducing an amount of memory required for the local model as taught by Weinberger because distributed classification improves classification by taking community perspectives into account [Weinberger at column 4, lines 13-25] and implementing the components, including the model, in software would, by definition, reduce the hardware costs.


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Weinberger and, further, in view of Rexha et al., “Polarity Classification for Target Phrases in Tweets: A Word2Vec Approach” (hereinafter Rexha).

Regarding claims 7 and 15, taking claim 7 as exemplary, Iyer, as modified, teaches the computer-implemented method of claim 5, further comprising: calculating, by the computing system, local and global prediction scores by multiplying a text representation with the local model weights and global model weights [Local and global predictions are calculated by applying local model weights and global model weights to messages (i.e. multiplying a text representation with respective model weights). Weinberger at column 13, lines 5-58; FIG. 4]. Iyer and Weinberger don’t teach: calculating a text representation, by the computing system, by adding vectors for each word in the social media communication to obtain a sum vector and dividing the sum vector by a total number of the words in the social media communication; wherein the calculated predictions are using the calculated text representation. In the same field of message classification, Rexha teaches classifying social media messages by: calculating a text representation, by the computing system, by adding vectors for each word in the social media communication to obtain a sum vector and dividing the sum vector by a total number of the words in the social media communication [Text representation for Twitter messages are calcualated by using word vectors to obtain an average vector (i.e. obtaining sum vector and dividing by the number of words). Rexha at sections 3.2 and 3.3; Fig. 1]; wherein the calculated prediction is using the calculated text representation [Classification models are used to predict a class for the tweets based on the representation. Rexha at section 4.]. Rexha teaches that processing communications in this manner is particularly useful in for social media communications where classification poses a challenge due to the informalities and shortness of the communications [See Rexha at section 1 and 5]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the classification of Iyer and Weinberger to comprise: calculating a text representation, by the computing system, by adding vectors for each word in the social media communication to obtain a sum vector and dividing the sum vector by a total number of the words in the social media communication and use the calculated text representations in the predictions (i.e. Iyer and Weinberger’s local and global [See Rexha at section 1 and 5].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123